

117 S234 IS: Americans Giving Care to Elders (AGE) Act of 2021
U.S. Senate
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 234IN THE SENATE OF THE UNITED STATESFebruary 4, 2021Ms. Klobuchar (for herself, Mrs. Feinstein, and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to provide an income tax credit for eldercare expenses.1.Short titleThis Act may be cited as the Americans Giving Care to Elders (AGE) Act of 2021.2.Credit for eldercare expenses(a)In generalSubpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after section 25D the following new section:25E.Expenses for eldercare(a)Allowance of credit(1)In generalIn the case of an individual for which there are 1 or more qualifying individuals with respect to such individual, there shall be allowed as a credit against the tax imposed by this chapter for the taxable year an amount equal to the applicable percentage of the eldercare expenses paid by such individual during the taxable year.(2)Applicable percentageFor purposes of paragraph (1), the term applicable percentage means 20 percent, reduced (but not below zero) by 1 percentage point for each $4,000 (or fraction thereof) by which the taxpayer's adjusted gross income for the taxable year exceeds $120,000.(b)DefinitionsFor purposes of this section—(1)Qualifying individualThe term qualifying individual means an individual—(A)who has attained age 65,(B)who requires assistance with activities of daily living, and(C)who is, with respect to the taxpayer or the taxpayer's spouse—(i)the father or mother or an ancestor of such father or mother,(ii)the father-in-law or mother-in-law or an ancestor of such father-in-law or mother-in-law,(iii)the stepfather or stepmother or an ancestor of such stepfather or stepmother, or(iv)any other person who, for the taxable year, has the same principal place of abode as the taxpayer and is a member of the household of the taxpayer.(2)Eldercare expenses(A)In generalThe term eldercare expenses means the following amounts paid for expenses relating to the care of a qualifying individual:(i)Medical care (as defined in section 213(d)(1), without regard to subparagraph D thereof).(ii)Lodging away from home in accordance with section 213(d)(2).(iii)Adult day services.(iv)Personal care.(v)Respite care.(vi)Assistive technologies and devices (including remote health monitoring).(vii)Environmental modifications (including home modifications).(viii)Counseling or training for a caregiver.(B)DefinitionsFor purposes of subparagraph (A)—(i)Adult day servicesThe term adult day services means care provided for adults with functional or cognitive impairments through a structured, community-based group program which provides health, social, and other related support services on a less than 24-hour basis.(ii)Personal careThe term personal care means reasonable personal care services provided to assist with daily living which do not require the skills of qualified technical or professional personnel.(iii)Respite careThe term respite care means planned or emergency care intended to provide temporary relief to a caregiver.(C)Care centers(i)In generalEldercare expenses described in subparagraph (A) which are incurred for services provided outside the taxpayer's household by a care center shall be taken into account only if such center complies with all applicable laws and regulations of a State or unit of local government.(ii)Care centerFor purposes of this subparagraph, the term care center means any facility which—(I)provides care for more than 6 individuals, and(II)receives a fee, payment, or grant for providing services for any of the individuals (regardless of whether such facility is operated for profit).(c)Dollar limitation(1)In generalThe amount of the eldercare expenses incurred during any taxable year which may be taken into account under subsection (a) shall not exceed $6,000.(2)Coordination with dependent care assistance
 exclusionThe dollar amount in paragraph (1) shall be reduced by the aggregate amount excluded from gross income under section 129 for the taxable year, if any.(d)Special rulesFor purposes of this section—(1)Payments to related individualsNo credit shall be allowed under subsection (a) for any amount paid to an individual with respect to whom, for the taxable year, a deduction under section 151(c) is allowable either to the taxpayer or the taxpayer's spouse. For purposes of this paragraph, the term taxable year means the taxable year of the taxpayer in which the service is performed.(2)Identifying information required with
 respect to service providerNo credit shall be allowed under subsection (a) for any amount paid to any person unless—(A)the name, address, and taxpayer identification number of such person are included on the return claiming the credit, or(B)if such person is an organization described in section 501(c)(3) and exempt from tax under section 501(a), the name and address of such person are included on the return claiming the credit.In the case of a failure to provide
				the information required under the preceding sentence, the
			 preceding sentence
				shall not apply if it is shown that the taxpayer exercised due
			 diligence in
				attempting to provide the information so required.(3)Identifying information required with
 respect to qualifying individualsNo credit shall be allowed under subsection (a) with respect to any qualifying individual unless the taxpayer identification number of such individual is included on the return claiming the credit.(e)Denial of double benefitNo credit shall be allowed under subsection (a) for any amount with respect to which a credit is allowed under section 21.(f)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this section..(b)Clerical amendmentThe table of sections for subpart A of part IV of subchapter A of chapter 1 of the Internal Revenue Code of 1986 is amended by inserting after the item relating to section 25D the following new item:Sec. 25E. Expenses for
 eldercare..(c)Conforming amendments(1)Section 213(e) of the Internal Revenue Code of 1986 is amended—(A)by inserting or section 25E after section 21, and(B)by inserting and elders after certain dependents in the heading.(2)Section 6213(g)(2) of such Code is amended—(A)by inserting , section 25E (relating to expenses for care of elders), after (relating to expenses for household and dependent care services necessary for gainful employment) in subparagraph (H), and(B)by inserting , 25E after 24 in subparagraph (L).(d)Effective
 dateThe amendments made by this section shall apply to taxable years beginning after the date of the enactment of this Act.